Cite as 26 I&N Dec. 555 (BIA 2015)

Interim Decision #3834

Matter of Ulices MONTIEL, Respondent
Decided April 17, 2015
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
Removal proceedings may be delayed, where warranted, pending the adjudication of a
direct appeal of a criminal conviction. Matter of Avetisyan, 25 I&N Dec. 688 (BIA
2012), followed.
FOR RESPONDENT: Andrew K. Nietor, Esquire, San Diego, California
FOR THE DEPARTMENT OF HOMELAND SECURITY: Jeffrey Lindblad, Assistant
Chief Counsel
BEFORE: Board Panel:
GREER, Board Members.

ADKINS-BLANCH, Vice Chairman; WENDTLAND and

GREER, Board Member:

The parties have filed a joint motion to administratively close this case
because a direct appeal of the respondent’s criminal conviction remains
pending. The motion will be granted and the proceedings will be
administratively closed.1

I. FACTUAL AND PROCEDURAL HISTORY
The respondent is a native and citizen of Mexico who was admitted to
the United States as a lawful permanent resident on March 14, 2008. He
was convicted by jury on November 14, 2013, in the United States District
Court for the Southern District of California, of unlawful transportation of
aliens in violation of section 274(a)(1)(A)(ii) of the Immigration and
Nationality Act, 8 U.S.C. § 1324(a)(1)(A)(ii) (2012). On December 16,
1

The parties filed the motion to administratively close the proceedings before the
period for supplemental briefing expired. We denied the motion at that stage. However,
supplemental briefing is now complete on the question whether finality is required under
the definition of a “conviction” in section 101(a)(48)(A) of the Immigration and
Nationality Act, 8 U.S.C. § 1101(a)(48)(A) (2012). In accordance with the parties’
request, we conclude that administrative closure is appropriate at this time, without
further addressing the issue whether a conviction must be “final” to support removability.

555

Cite as 26 I&N Dec. 555 (BIA 2015)

Interim Decision #3834

2013, he filed a direct appeal of his conviction with the United States Court
of Appeals for the Ninth Circuit. United States v. Montiel, No. 13-50609
(9th Cir. filed Dec. 16, 2013). The respondent’s criminal appeal remains
pending at this time.
On June 10, 2014, the Immigration Judge held that the respondent was
convicted of an aggravated felony, as defined in section 101(a)(43)(N) of
the Act, 8 U.S.C. § 1101(a)(43)(N) (2012), and that notwithstanding the
pendency of a direct appeal, the conviction was final for immigration
purposes. The Immigration Judge therefore ordered the respondent’s
removal from the United States under section 237(a)(2)(A)(iii) of the Act,
8 U.S.C. § 1227(a)(2)(A)(iii) (2012). The parties have filed a joint motion
for administrative closure and submitted supplemental briefs in support of
their positions regarding the question whether a conviction is final for
immigration purposes during the pendency of a direct appeal.

II. ISSUE
The issue before us is whether the removal proceedings should be
administratively closed at the parties’ request because a direct appeal of the
respondent’s criminal conviction, which would subject him to removal,
remains pending.

III. ANALYSIS
Administrative closure is used to temporarily remove a case from an
Immigration Judge’s active calendar or from the Board’s docket. Matter of
Gutierrez, 21 I&N Dec. 479, 480 (BIA 1996), overruled on other grounds,
Matter of Avetisyan, 25 I&N Dec. 688 (BIA 2012). The administrative
closure of a case does not result in a final order. It is merely an
administrative convenience that allows cases to be removed from the
calendar in appropriate situations, subject to being recalendared at a later
date. Matter of Amico, 19 I&N Dec. 652, 654 n.1 (BIA 1988).
In Matter of Avetisyan, 25 I&N Dec. at 695, we held that in determining
whether administrative closure of proceedings is appropriate, an
Immigration Judge or the Board should weigh all the relevant factors
presented in the case. These factors include, but are not limited to, the
following: (1) the reason administrative closure is sought; (2) the basis for
any opposition to administrative closure; (3) the likelihood the respondent
will succeed on any petition, application, or other action he or she is
pursuing outside of removal proceedings; (4) the anticipated duration of the
closure; (5) the responsibility of either party, if any, in contributing to any
current or anticipated delay; and (6) the ultimate outcome of removal
556

Cite as 26 I&N Dec. 555 (BIA 2015)

Interim Decision #3834

proceedings (for example, termination of the proceedings or entry of a
removal order) when the case is recalendared before the Immigration Judge
or the appeal is reinstated before the Board.
Whether the pendency of a direct appeal warrants administrative closure
will depend on the particular circumstances of each case. See generally
Matter of Cardenas Abreu, 24 I&N Dec. 795, 797−98 (BIA 2009)
(discussing the history of case law holding that, for immigration purposes, a
conviction must be final, meaning that no direct appeal is pending),
vacated, Abreu v. Holder, 378 F. App’x 59 (2d Cir. 2010).2 Under the
circumstances presented in this case, we conclude that administrative
closure is warranted as a matter of administrative efficiency. 3 See id. at
802–03 (Grant, concurring) (recognizing the interests that are served by
holding proceedings in abeyance, if warranted, until resolution of a pending
direct appeal of right).
Regarding the Avetisyan factors, the parties have filed a joint motion
seeking administrative closure to await resolution of the direct appeal of the
respondent’s conviction, which is pending in the Ninth Circuit.4 Although
we do not engage in a retrial to determine the likelihood of the respondent’s
success with his criminal appeal, we consider the circumstances of the
appeal to be relevant. In this regard, we note that the respondent was
convicted as a result of a jury trial, rather than on the basis of a guilty plea.
Moreover, his direct appeal concerns the validity of the underlying
conviction, as opposed to the sentence imposed.
We recognize that the Ninth Circuit, in whose jurisdiction this case
arises, has held that finality is not required for a conviction, as defined by

2

We distinguish a direct appeal from cases involving a pending post-conviction motion
to collaterally attack a conviction, which does not generally have a bearing on finality.
See, e.g., Matter of Ponce De Leon, 21 I&N Dec. 154, 156–57 (BIA 1996, 1997; A.G.
1997) (recognizing that the availability of post-conviction motions or other forms of
collateral attack does not affect the finality of a conviction for immigration purposes
unless the conviction has been overturned).
3
A continuance is another mechanism to consider in these situations, particularly in the
context of a detained alien’s case. Factors similar to those relevant for administrative
closure may also be relevant in determining whether a case should be continued to await
the outcome of a pending direct appeal. See generally Matter of Hashmi, 24 I&N Dec.
785 (BIA 2009) (identifying factors relevant to the underlying purpose for the
continuance request).
4
We note that a delay would not be warranted where a direct appeal is based on a
facially frivolous argument. See Matter of Sanchez Sosa, 25 I&N Dec. 807, 815
(BIA 2012) (recognizing that a continuance should not be granted where it is being
sought “as a dilatory tactic to forestall the conclusion of removal proceedings”).

557

Cite as 26 I&N Dec. 555 (BIA 2015)

Interim Decision #3834

section 101(a)(48)(A) of the Act, to support a charge of removability.5
Planes v. Holder, 652 F.3d 991, 996 (9th Cir. 2011). Nonetheless, should
the respondent prevail on the direct appeal of his criminal conviction, he
would not be subject to removal on that basis.

IV. CONCLUSION
Considering the circumstances in this case, we conclude that the
removal proceedings should be administratively closed. If either party
wishes to reinstate the proceedings, a written request for reinstatement may
be made to the Board. The Board will take no further action in the case
unless a request is received from one of the parties.
ORDER: The parties’ motion is granted and the removal proceedings
are administratively closed.

5

There is a split of authority over whether the right to file a direct appeal of
a criminal conviction must be exhausted or waived for the conviction to be
“final” under the statutory definition of a “conviction” for immigration purposes.
See, e.g., Orabi v. Att’y Gen. of U.S., 738 F.3d 535, 541–42 (3d Cir. 2014) (holding that a
“conviction” under section 101(a)(48)(A) of the Act does not support a charge
of removability during the pendency of a direct appeal as of right).

558

